Bloodworth, J.
1. “Under repeated rulings of this court and of the Supreme Court, a ground of a motion for a new trial must be complete in itself. When it is so incomplete as to require this court to refer to the pleadings or to the brief of evidence, it will not be considered. Bridges v. Griffin, 20 Ga. App. 598 (2), 599 (93 S. E. 170). See also Copeland v. Ruff, 20 Ga. App. 217 (2) (92 S. E. 955); Head v. State, 144 Ga. 383 (87 S. E. 273); Smiley v. Smiley, 144 Ga. 546 (2) (87 S. E. 668).” Cæsar v. State, 22 Ga. App. 796 (97 S. E. 255). Under the rulings in the cases cited, neither of the two special grounds of the motion for new trial in this case can be considered by this court.
2. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luhe, J., concur.